                Case 2:19-cv-02567-JDP Document 24 Filed 04/13/21 Page 1 of 1


1
2
3
4
5
6
                                      UNITED STATES DISTRICT COURT
7
8                                   EASTERN DISTRICT OF CALIFORNIA

9    ESTHER ARANDA,                                            Case No.: 2:19-cv-02567-JDP
10                   Plaintiff,
11                                                             ORDER FOR THE AWARD OF ATTORNEY
     vs.
                                                               FEES PURSUANT TO THE EQUAL
12
     ANDREW SAUL,                                              ACCESS TO JUSTICE ACT, 28 U.S.C. §
13   Acting Commissioner of Social Security,                   2412(d)

14
15                   Defendant                                 ECF No. 23

16
17
18
             Under the stipulation of the parties, ECF No. 23, attorney fees under the EAJA, in the
19
     amount of FIVE-THOUSAND SIX-HUNDRED TWENTY-FIVE dollars and FIFTY-TWO
20
     cents ($5,625.52), are awarded to plaintiff, subject to the terms of the stipulation.
21
22
                     IT IS SO ORDERED.
23
24                   Dated:       April 12, 2021
25                                                                               JEREMY D. PETERSON

26                                                             UNITED STATES MAGISTRATE JUDGE
27
28

                              STIPULATION AND PROPOSED ORDER FOR THE AWARD OF ATTORNEY FEES
                               PURSUANT TO THE EQUAL ACCESS TO JUSTICE ACT, 28 U.S.C. § 2412(D)
     2:19-CV-02567-JDP                                                                                PAGE 1
